IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-10358
                          Summary Calendar



CHARLES LAVERN BEASLEY,

                                          Plaintiff-Appellant,
versus

JANE SAWYER, Captain; NFN HINES, Deputy;
KEITH RHYNES, Jail Guard; VIRGIL BRYANT, Jail Guard;
NFN BOWERS, Doctor; DANNY SHIELDS, Lieutenant; MARVIN KING,

                                          Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:00-CV-788-BD
                         --------------------
                          September 27, 2001

Before REAVLEY, HIGGINBOTHAM and WIENER, Circuit Judges.

PER CURIAM:*

     Charles Lavern Beasley (“Beasley”) appeals the district

court’s grant of summary judgment dismissing his 42 U.S.C. § 1983

civil rights action, in which Beasley alleged that the

defendants** were deliberately indifferent to his serious medical

needs.    Beasley contends that while he was housed at the Dallas


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
        By failing to make appellate arguments regarding the
district court’s earlier dismissal of defendants Hines, Bowers,
and King, Beasley has abandoned any claims against those
defendants. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993); FED. R. APP. P. 28(a)(9).
                           No. 01-10358
                                -2-

County Jail, the defendants prevented him from receiving his

hypertension medication and failed to treat him properly for

arthritis.

     We review a district court’s grant of summary judgment de

novo, applying the same standard as would the district court.

Melton v. Teachers Ins. & Annuity Ass’n of Am., 114 F.3d 557, 559

(5th Cir. 1997).   The Eighth Amendment’s prohibition against

“cruel and unusual punishment” protects an inmate from improper

medical care only if the care is “sufficiently harmful to

evidence deliberate indifference to serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976).

     The evidence does not indicate that the defendants acted

with deliberate indifference to Beasley’s medical needs.      See

Farmer v. Brennan, 511 U.S. 825, 847 (1994); Reeves v. Collins,

27 F.3d 174, 176-77 (5th Cir. 1994).   Unsuccessful medical

treatment, acts of negligence, or medical malpractice are

insufficient to give rise to a § 1983 action.   See Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     The district court’s grant of summary judgment in favor of

the defendants is AFFIRMED.